G-bant, J.
The conviction in this case should be affirmed. It falls directly within the rule of People v. Berry, 107 Mich. 256. The fixtures,- surroundings, and furniture were such as all know are found in the ordinary saloon, and are never the accompaniments of a drug store. The statement in the record is that—
“The people gave evidence tending to prove that the defendants sold intoxicating liquors as a beverage, and kept a saloon and place where intoxicating liquors, namely, lager beer and whisky, were kept for sale as a beverage, as alleged in the information, to such persons as applied for them, and that there was a pool, billiard, and card table in the room, and soft drinks were sold therein.”
The respondents introduced no evidence.
We said in the Berry Case:
“The testimony taken disclosed the situation and character of an ordinary saloon, and there was enough testimony to make a prima facie case that the respondents were not engaged in the business of keeping a drug store, and was sufficient for the jury to find that the respondents were not druggists.”
We held this sufficient aside from the evidence that they had filed no druggists’ bonds.
Conviction affirmed.
The other justices concurred.